Citation Nr: 1748130	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-21 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low back disability.

2. Entitlement to a rating in excess of 10 percent for a neck disability.

3. Entitlement to a rating in excess of 10 percent for a right ankle disability.

4. Entitlement to a rating in excess of 10 percent for a left knee disability.

5. Entitlement to an initial compensable rating for a left hand disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to October 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board most recently remanded this appeal for additional development in December 2014.

A personal hearing was conducted between the Veteran and undersigned in November 2012.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examinations in January 2016 and March 2016 to evaluate the severity of his low back, neck, right ankle, left knee, and left hand disabilities.  Since the examinations, however, the Court has found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59 (2016).  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  As a result, and where applicable, VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The January 2016 and March 2016 examination reports do not comply with Correia, because they satisfy some but not all of the noted requirements.  The Veteran must be afforded new VA examinations that comply with Correia and include all of the necessary information as set forth in § 4.59.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for VA examinations to address the current severity of his low back, neck, right ankle, left knee, and left hand disabilities.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a) The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c) Testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

e) If applicable, findings of the opposite undamaged joint must also be included, unless the examiner states that the opposite joint is damaged (abnormal).

3. Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.












The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




